*853Appeal from, a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered July 9, 1996. The judgment convicted defendant, upon a jury verdict, of murder in the second degree and robbery in the first degree (four counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [3]) and four counts of robbery in the first degree (§ 160.15 [1], [4]). He was sentenced to an aggregate term of imprisonment of 50 years to life. We reject defendant’s contention that County Court erred in ordering a dual jury trial with one of the two codefendants. Here, the interests of judicial economy and the convenience of the many common witnesses outweighed the risks of error associated with the dual jury process (see People v Ricardo B., 73 NY2d 228, 235 [1989]; People v Brockway, 255 AD2d 988 [1998], lv denied 93 NY2d 967 [1999]). We reject defendant’s further contention that reversal is required based on the admission in evidence of a partial, unsigned, written statement on the redirect examination of a police witness. Although that written statement improperly bolstered the testimony of the police witness with respect to defendant’s oral admissions, we conclude that the error is harmless. The evidence of defendant’s guilt is overwhelming, and there is no significant probability that defendant would have been acquitted but for the error (see People v Crimmins, 36 NY2d 230, 241-242 [1975]). The sentence is neither unduly harsh nor severe. We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present—Pine, J.E, Wisner, Scudder, Kehoe and Hayes, JJ.